NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     NOV 23 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10186

                Plaintiff - Appellee,            D.C. No. 2:10-cr-00162-JAM

    v.
                                                 MEMORANDUM*
ALEJANDRO CISNEROS ROMERO,

                Defendant - Appellant.

                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

         Alejandro Cisneros Romero appeals from the district court’s judgment and

challenges the 204-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute and possess with intent to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we vacate and remand for resentencing.

      The parties agree that the district court procedurally erred at sentencing by

adopting a Guidelines range of 292-365 months, rather than the correctly

calculated range of 262-327 months. The parties disagree as to whether this error

affected Cisneros Romero’s substantial rights.    See United States v. Dallman, 533
F.3d 755, 761 (9th Cir. 2008) (to warrant relief under plain error standard, error

must have affected substantial rights).   The record reflects that the district court

considered imposing the 180-month sentence recommended by probation but

instead imposed the stipulated sentence of 204 months, in part because the

negotiated sentence reflected “a significant variance” from the low end of what the

court believed to be the Guidelines range.    On this record, there is a reasonable

probability that the district court would have imposed a lower sentence had it

properly calculated the low end of the Guidelines range. See id. at 762; see also

United States v. Hammons, 558 F.3d 1100, 1105-06 (9th Cir. 2009) (district court’s

reliance on an improper Guidelines range constitutes plain error). Accordingly, we

vacate Cisneros Romero’s sentence and remand for resentencing.

      VACATED and REMANDED for resentencing.



                                          2                                     14-10186